Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to *367compel the respondent to unseal certain records in connection with the petitioner’s arrest in the City of Mount Vernon on December 29, 1983, and for poor person relief.
Motion by the respondent to dismiss the proceeding.
Ordered that the branch of the petition which is for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022 (b) is waived, and that branch of the petition is otherwise denied as academic; and it is further,
Ordered that the motion is granted; and it is further,
Adjudged that the petition is otherwise denied and the proceeding is otherwise dismissed, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only when there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman, 53 NY2d 12, 16 [1981]). The petitioner here has failed to demonstrate a clear legal right to the relief sought. Santucci, J.P., Altman, Smith and Goldstein, JJ., concur.